Citation Nr: 1714002	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for residuals of a tail bone injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Appellant served in the United States Naval Reserve from April 1963 to November 1963.  His available service personnel records reflect that he participated in 10 total drills between April 1963 and June 1963.  He was placed on temporary active naval service in August 12, 1963.  His available military personnel records reflect that the Appellant was transferred on that date to report for an examination prior to reporting for active duty while in a drill pay status.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart v, Chapter 4, Section C.1.a ("The term drill pay refers to the monetary benefits a reservist or member of the National Guard receives for performing active or inactive duty training").

In an August 13, 1963 statement from the U.S. Navy Recruiting Station, it was determined that the Appellant should be discharged from the Naval Reserve as not being mentally qualified for enlistment in any military service, and his active duty orders were returned for cancellation.  On August 22, 1963, he was subsequently transferred to the standby reserve by reason of being found not physically qualified for active duty.  The Appellant was honorably discharged from the Naval Reserve in November 1963 at the convenience of the government.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2014, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was last before the Board in July 2015, at which time the Appellant's claims were remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a skin condition and lower back condition were each last denied in a May 1988 administrative decision.  The Appellant did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the May 1988 rating decision does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for either a skin condition or a lower back condition.

3.  The most probative evidence of record weighs against a finding that the Appellant has a tail bone injury that had its onset in or was otherwise related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lower back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for residuals of a tail bone injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant has not been afforded a VA examination for his claim seeking service connection for residuals of a tail bone injury; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which the claimed disability may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service to which any current condition may be related, a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Appellant seeks to reopen previously denied claims seeking entitlement to service connection for a skin condition and lower back condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Appellant's original claims seeking service connection for a skin condition and lower back condition were each denied in a May 1988 administrative decision because service medical records were silent for the respective conditions and there was no evidence showing either claimed condition was incurred in or aggravated by military service.  He did not appeal the denial of the claims and the May 1988 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes the Appellant's lay statements, service treatment records, and a June 1980 private medical record which documents his involvement in a March 1980 automobile accident in which he injured his back.  The post-service medical record also notes that the Appellant had a herniated disc removed from the L4-5 level in April 1972.  Also of record is a February 1988 VA examination report for the Appellant's back and VA treatment records which reflect the Appellant was diagnosed with pseudofolliculitis barbae.

The Appellant sought to reopen his claims in December 2010.  In a March 2011 rating decision, the RO declined to reopen either the skin or back claim because no additional information was received to show either a skin or back condition present during the Appellant's military service.  In July 2015, the Board remanded the Appellant's claim in order to obtain outstanding VA treatment records.

Evidence submitted since the Appellant's last final denial includes numerous post-service VA treatment records.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these records show any indication that the Appellant has either a skin or back condition that could be related to his military service.  Thus, these new records do not address an unestablished fact necessary to substantiate the Appellant's respective claims.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Appellant's assertions that his skin and back problems are due to his military service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the May 1988 last final denial.  While the Appellant is competent to report his symptoms, he is not competent to state that any skin or back conditions are due to his military service.  There can be many possible causes for the Appellant's respective conditions.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Appellant's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating either of the claims.  Accordingly, the Board finds that new and material evidence has not been received to reopen either of his respective service connection claims for a skin and lower back conditions.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Appellant has generally asserted that he suffered an injury to his tail bone while serving in the military.  In a September 2011 hearing before a Decision Review Officer, the Appellant stated that he injured his tail bone during a one-week drill while he was in the U.S. Naval Reserve sometime in late 1963 or early 1964.  The Appellant stated he was struck in the groin with the butt of a rifle by another service member, which caused him to fall on a concrete block and strike his tail bone.  In his September 2014 Board hearing testimony, the Appellant stated that the incident occurred in 1963 while he was on active duty.  The Appellant testified in his hearing that he had surgeries on his tail bone in 1964 and again in 2014.

In the prior remand, the Board instructed the RO to obtain information necessary to determine the nature of the Appellant's service; whether it was active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  As noted in December 2015 correspondence to the Veteran, the RO determine that verification of the dates and types of his service (whether active duty, active duty for training or inactive duty for training) in the Naval Reserves between April 1963 and June 1963 cannot be determined.  All efforts to obtain the needed information have been exhausted and further attempts to obtain this information would be unsuccessful 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA. 38 U.S.C.A. § 101 (24)(C); 38 C.F.R. § 3.6 (a).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a)

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Appellant's available service treatment records are silent for any symptoms, diagnoses or treatment related to a tail bone injury.  There is similarly no medical evidence of record suggesting that the Appellant has ever been diagnosed with a tail bone injury or any residual condition related to his brief military service. 

The Appellant submitted a September 2011 statement from his sister attesting to the fact that the Appellant was "surgically treated for a tail bone injury while serving our country."  However, the Appellant's sister does not provide a specific date in which this surgery occurred, but rather refers in parentheses to a more than two-year period of time between April 22, 1963 and November 23, 1965.

Numerous post-service VA treatment records document the Appellant's reports of pain in his tail bone area.  However, the medical records document different onset dates concerning the Appellant's reports of pain in his tail bone.  For instance, a February 21, 2012 VA primary care outpatient note documents the Appellant's reports of pain in his tail bone that began after a fall on the ice "a few weeks ago."  In contrast, a March 2, 2012 VA physical therapy consult noted the Appellant's reports of experiencing chronic tail bone pain since 1963.  A VA treatment record dated April 10, 2013, noted the Appellant's reports of undergoing "tailbone surgery" in 1979, 1980 and 1984.  He was diagnosed with coccydynia.

An August 25, 2014 VA neurosurgery outpatient note reflects the Appellant suffered from low back pain since approximately 1964.  The Appellant reported that he was involved in an accident where he was pushed down and fell onto his tail bone and low back area, and he reported having chronic back pain since that time.

Further, post-service VA treatment records do not show any history of surgeries or any other medical procedures related to his tail bone.  Rather, the records indicate that the Appellant underwent a decompression lumbar laminectomy at L2 through L5 on July 16, 2014.  See, e.g., December 2015 VA neurosurgery clinic note.  He also underwent a right discectomy at L4-L5 during the same surgery.  See June 15, 2015 VA neurosurgery clinic note.  

The post-service medical records do not demonstrate that any medical professional has ever indicated that the Appellant was diagnosed with any residuals of a tail bone injury that either had its onset during the his military service or may have been directly related to his period of military service.

The Board acknowledges the Appellant's belief that he suffers from residuals of a tail bone injury that is related to his military service.  The Appellant is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Appellant is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of his claimed tail bone injury are complex questions and the Appellant has not been shown to possess the medical training and expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Appellant has provided inconsistent statements during the course of this appeal concerning exact date of his initial tail bone injury and the circumstances surrounding his medical care for problems with his tail bone which calls into question the credibility of his testimony.  Further, the medical evidence of record does not reflect any treatment for problems with the Appellant's tail bone or document the Appellant's complaints of problems with his tail bone until 2012.  Thus, the Board assigns no probative value to these lay statements.

In sum, the most probative evidence of record weighs against a finding that the Appellant has a tail bone injury that had its onset in or was otherwise related to his military service.  As the preponderance of the evidence weighs against the Appellant's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a skin condition is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a back condition is denied.

Entitlement to service connection for residuals of a tail bone injury is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


